UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:May 31, 2012 Item 1. Schedule of Investments. TWM Global Equity Income Fund Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 96.91% Aerospace & Defense - 6.17% BAE Systems PLC (a) General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. Air Freight & Logistics - 0.47% Expeditors International of Washington, Inc. Beverages - 3.73% Coca-Cola Co. Biotechnology - 0.48% CSL Ltd. (a) Capital Markets - 0.48% T Rowe Price Group, Inc. Chemicals - 4.70% Air Liquide SA (a)(b) Ecolab, Inc. Linde AG (a)(b) PPG Industries, Inc. Shin-Etsu Chemical Co Ltd. (a) Commercial Banks - 3.68% Hang Seng Bank Ltd. (a) Toronto-Dominion Bank (a) Commercial Services & Supplies - 0.48% Secom Co Ltd. (a) Computers & Peripherals - 5.00% International Business Machines Corp. Distributors - 0.94% Genuine Parts Co. (b) Li & Fung Ltd. (a) Diversified Telecommunication Services - 4.88% AT&T, Inc. Electrical Equipment - 1.35% Emerson Electric Co. Food & Staples Retailing - 3.44% Sysco Corp. WM Morrison Supermarkets PLC (a) Woolworths Ltd. (a) Food Products - 4.68% Nestle SA (a)(b) Gas Utilities - 0.47% Hong Kong & China Gas Co Ltd. (a) Health Care Equipment & Supplies - 0.52% Cie Generale d'Optique Essilor International SA (a) Hotels, Restaurants & Leisure - 2.29% McDonalds Corp. Household Products - 0.83% Reckitt Benckiser Group PLC (a) Industrial Conglomerates - 1.88% 3M Co. Insurance - 7.95% ACE Ltd. (a) Aflac, Inc. Chubb Corp. Muenchener Rueckversicherungs AG (a) QBE Insurance Group Ltd. (a) IT Services - 1.23% Automatic Data Processing, Inc. Paychex, Inc. Machinery - 0.95% Illinois Tool Works, Inc. Media - 1.81% Mcgraw-Hill Cos, Inc. Pearson PLC (a) WPP PLC (a) Metals & Mining - 0.42% Antofagasta PLC (a) Multi-Utilities - 1.08% Consolidated Edison, Inc. Office Electronics - 3.05% Canon, Inc. (a)(b) Oil, Gas & Consumable Fuels - 10.20% Chevron Corp. Exxon Mobil Corp. Imperial Oil Ltd. (a) Personal Products - 1.58% Kao Corp. (a) L'Oreal SA (a) Pharmaceuticals - 13.37% Eli Lilly & Co. Johnson & Johnson Sanofi (a) Takeda Pharmaceutical Co Ltd. (a)(b) Real Estate Management & Development - 1.16% Cheung Kong Holdings Ltd. (a) Hang Lung Properties Ltd. (a) Semiconductors & Semiconductor Equipment - 4.85% Intel Corp. Software - 0.95% SAP AG (a) Specialty Retail - 0.85% Hennes & Mauritz AB (a) Textiles, Apparel & Luxury Goods - 0.99% LVMH Moet Hennessy Louis Vuitton SA(a)(b) TOTAL COMMON STOCKS (Cost $304,164,875) REAL ESTATE INVESTMENT TRUSTS - 0.59% HCP, Inc. (b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,626,140) Shares Value RIGHTS - 0.10% Air Liquide SA Rts (a) TOTAL RIGHTS (Cost $360,603) SHORT-TERM INVESTMENTS - 2.07% Money Market Fund - 2.07% STIT-Treasury Portfolio 0.020%(c) TOTAL MONEY MARKET FUNDS (Cost $6,304,879) Total Investments (Cost $312,456,497) - 99.67% Other Assets in Excess ofLiabiliies - 0.33% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) All or a portion of this security is pledged as collateral for written options. (c) Variable rate security; the rate shown represents the rate at May 31, 2012. Abbreviations: PLC Public Limited Company. SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. TWM Global Equity Income Fund Schedule of Options Written May 31, 2012 (Unaudited) Contracts Value 3M Co. Expiration: July, 2012, Exercise Price: $90.00 Shin-Etsu Chemical Co Ltd. (a) Expiration: June, 2012, Exercise Price: $4,800.00 Canon, Inc. (a) Expiration: June, 2012, Exercise Price: $3,800.00 82 Expiration: June, 2012, Exercise Price: $4,000.00 ACE Ltd. (a) Expiration: August, 2012, Exercise Price: $77.50 AT&T, Inc. Expiration: August, 2012, Exercise Price: $35.00 Automatic Data Processing, Inc. Expiration: August, 2012, Exercise Price: $55.00 Chevron Corp. Expiration: June, 2012, Exercise Price: $110.00 Expiration: June, 2012, Exercise Price: $115.00 Chubb Corp. Expiration: July, 2012, Exercise Price: $75.00 Coca-Cola Co. Expiration: August, 2012, Exercise Price: $77.50 Exxon Mobil Corp. Expiration: July, 2012, Exercise Price: $90.00 General Dynamics Corp. Expiration: August, 2012, Exercise Price: $67.50 Honeywell International, Inc. Expiration: June, 2012, Exercise Price: $65.00 Intel Corp. Expiration: July, 2012, Exercise Price: $29.00 International Business Machines Corp. Expiration: June, 2012, Exercise Price: $210.00 Expiration: July, 2012, Exercise Price: $210.00 iShares MSCI EAFE Index Fund Expiration: June, 2012, Exercise Price: $55.00 Expiration: July, 2012, Exercise Price: $51.00 Johnson & Johnson Expiration: July, 2012, Exercise Price: $65.00 Eli Lilly & Co. Expiration: July, 2012, Exercise Price: $42.00 McDonalds Corp. Expiration: July, 2012, Exercise Price: $95.00 Nestle SA (a) Expiration: July, 2012, Exercise Price: $58.00 QBE Insurance Group Ltd. (a) Expiration: July, 2012, Exercise Price: $15.00 United Technologies Corp. Expiration: August, 2012, Exercise Price: $80.00 Total Options Written (Premiums received $2,251,763) (a) Foreign issued security. Abbreviations: SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company Schedule of Open Futures Contracts May 31, 2012 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) E-Mini MSCI EAFE 47 June - 12 ) E-Mini S&P 500 48 June - 12 ) Total Futures Contracts Purchased ) The cost basis of investments for federal income tax purposes at May 31, 2012 was as follows* Cost of investments $ Gross unrealized depreciation on futures ) Gross unrealized appreciation on investments Gross unrealized appreciation on options Gross unrealized depreciation on investments ) Gross unrealized depreciation on options ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The TWM Global Equity Income Fund (the “Fund”) represents a distinct non-diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation and income. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund currently offers two classes of shares, the Investor Class and the Institutional Class. The Investor Class shares are subject to a 0.35% distribution and shareholder servicing fee. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. The classes differ principally in their respective distribution expenses. The Fund became effective on March 28, 2011. The Institutional Class shares commenced operations on March 31, 2011. The Investor Class shares commenced operations on May 31, 2011. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Tiedemann Wealth Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is generally valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Foreign options are valued at the mean of the available bid and ask price or the last price if a mean is not available. If reliable market quotations are not readily available foreign options shall be valued at a price, supplied by a pricing service (“Pricing Service”) approved by the Trust’s Board of Trustees (the “Board of Trustees”), which is in the opinion of such Pricing Service representative of the market value of such securities or assets as of the time of determination of the NAV, it being the opinion of the Board of Trustees that the valuations supplied by such Pricing Service accurately reflect the fair value of such securities or assets. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s net asset value (“NAV”) is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. The Fund will value foreign securities at prices supplied by a pricing service which take into account such events. In such cases, uses of these evaluated prices can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value NAV of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions using the specific identification method for the best tax relief order. Dividend income, less foreign withholding tax, is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure Summary of Fair Value Exposure at May 31, 2012 (Unaudited) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2012, in valuing the Fund’s investments carried at fair value: Description Level 1 Level 2 Level 3 Total Equity Common Stock1 $ - $ Real Estate Investment Trusts - - Rights - - Total Equity - Short-Term Investments - Total Investment in Securities $ $ $ - $ Other Financial Instruments* $ - - $ * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures and written options which are valued at the unrealized appreciation / depreciation on the instrument. 1For further breakdown of Common Stock by Industry type, please refer to the Schedule of Investments. The Fund held no Level 3 securities during the period ended May 31, 2012. The Fund measures Level 3 activity as of the beginning and end of the fiscal period.For the period ended May 31, 2012 the Fund did not have significant unobservable inputs (Level 3 securities) used in determining fair value.Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. Disclosures About Derivative Instruments and Hedging Activities. (Unaudited) The fair value of derivative instruments as reported within this Schedule of Investments as of May 31, 2012 was as follows: Derivatives not accounted for as hedging instruments Fair Value Written Options $ Futures Contracts Purchased ) Total $ The Effect of Derivative Instruments on income for the period March 1, 2012 through May 31, 2012 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Period March 1, as hedging instruments 2012 through May 31, 2012 Written Options $ ) Futures Contracts ) Total $ ) Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for Period March 1, as hedging instruments 2012 through May 31, 2012 Written Options $ Futures Contracts ) Total $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Trust for Professional Managers By (Signature and Title) /s/ Joseph Neuberger Joseph Neuberger, President Date7/19/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Joseph Neuberger Joseph Neuberger, President Date7/19/2012 By (Signature and Title)*/s/ John Buckel John Buckel, Treasurer Date7/19/2012 * Print the name and title of each signing officer under his or her signature.
